 



Exhibit 10.3
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is effective as of
September 16, 2005 (the “Effective Date”), and is entered into by and between
Peter Holmberg (“Holmberg”) and Ashworth, Inc., a Delaware corporation (the
“Company”).
     1. Employment. As of the Effective Date, the Company hereby employs
Holmberg to serve in the capacity of Executive Vice President of Merchandising,
Design and Production, (“EVP-MD&P”). The Company’s Board of Directors (the
“Board”) and/or the Company’s Chief Executive Officer (the “CEO”) may provide
such additional designations of title to Holmberg as the Board and/or CEO, in
its discretion, may deem appropriate.
     Holmberg agrees to perform the executive duties and functions customarily
associated with the offices of EVP-MD&P and as specified from time to time by
the Board and/or the CEO. Except for legal holidays, vacations and absences due
to temporary illness, Holmberg shall devote his time, attention and energies to
the business of the Company on a full-time basis. Holmberg represents and
warrants to the Company that he is under no restriction, limitation or other
prohibition to perform his duties as described herein.
     2. Employment Compensation And Benefits.
     a. Base Salary. Holmberg’s initial base salary shall be at the annual rate
of three hundred thousand dollars ($225,000). This salary level shall be
reviewed at least annually by the Board’s Compensation Committee on the basis of
Holmberg’s performance and the Company’s financial success and progress.
     b. Annual Bonus and Stock Options. Holmberg will be entitled to receive an
option for a minimum of 20,000 shares fiscal year 2005 granted on the date the
agreement is signed and vesting on the first anniversary of the date of grant.
Holmberg will also be eligible to earn an annual bonus up to a maximum of 50% of
Base Salary based on the Company achieving certain financial targets. The annual
bonus will be paid following the close of final accounting records for the
previous fiscal year.
     c. Automobile Allowance. The Company shall pay Holmberg an automobile
expense allowance of one thousand dollars ($1,000) per month to defray the cost
of business automobile expense.
     d. Vacation. Holmberg shall be entitled to annual vacations in a manner
commensurate with his status as a key executive and in accordance with the
Company’s vacation policies in effect during the term of this Agreement.
     e. Expense Reimbursement. The Company shall reimburse Holmberg for all
reasonable amounts actually expended by Holmberg in the course of performing his
duties for the Company and in accordance with any Company-established guidelines
where Holmberg tenders receipts or other documentation reasonably substantiating
the amounts as required by the Company.

1 of 7



--------------------------------------------------------------------------------



 



     f. Other Benefits. Except as otherwise provided in this Agreement, Holmberg
shall be entitled to receive all of the rights, benefits and privileges of an
executive officer of the Company under any retirement, pension, profit-sharing,
group medical insurance, group dental insurance, group-term life insurance, and
disability insurance, and other employee benefit plans which may be now in
effect or hereafter adopted.
     3. Non-compete. Holmberg agrees that during the term of this Agreement
Holmberg will not, directly or indirectly, own, manage, operate, control, be
employed by, participate in, or be connected in any manner with the ownership,
management, operation, or control of any business which manufactures or sells
golf-inspired sportswear which is substantially the same as that of the Company
and which is distributed in the same channels of distribution as the then
current channels of distribution of the Company, provided, however, that if
Holmberg’s employment is terminated for reasons which provide for severance
compensation, the non-compete term shall be extended to the period for which he
receives such severance compensation.
     4. Termination.
     a. At Will. The Company shall employ Holmberg at will, and either Holmberg
or the Company may terminate Holmberg’s employment with the Company at any time
and for any reason, with or without cause.
     b. Severance Payment and Benefits. If Holmberg’s employment is terminated
within two (2) years of the effective date of this Agreement as a result of a
Qualifying Termination, as defined below, and if Holmberg delivers a fully
executed release and waiver of all claims against the Company in the form
attached hereto as Exhibit A, then, upon expiration of any applicable revocation
period contained in the Release Agreement, the Company shall pay or provide
Holmberg the following severance payment and benefits:
     i. Holmberg shall receive the equivalent of twelve (12) months of his
then-current base salary (the “Severance Payment”), which shall be payable in
equal monthly installments beginning on the first day of the first full month
following Holmberg’s Qualifying Termination and continuing on the first day of
each month thereafter until fully paid. The Severance Payment is in lieu of any
severance payment benefits which otherwise may at that time be available under
the Company’s applicable policies; provided, however, that nothing in this
Agreement is intended to modify or supercede the Agreement re: Change In Control
entered into between Holmberg and the Company as of September 16, 2005, and
Holmberg shall be entitled to receive whatever additional severance pay
benefits, if any, for which he may qualify according to the terms of his
Agreement re: Change In Control with the Company.
     ii. For the twelve-month period following the Qualifying Termination of his
employment, Holmberg shall be entitled to continue to participate in the
following executive benefit programs which had been made available to him
(including his family) before the Qualifying Termination: group medical
insurance, group dental insurance, group-term life insurance, and disability
insurance. The programs shall be continued in the same way and at the same level
as immediately prior to the Qualifying Termination. Holmberg’s participation in
each of such executive benefit programs shall be earlier terminated or reduced,
as applicable, if and to the extent

2 of 7



--------------------------------------------------------------------------------



 



Holmberg receives benefits as a result of concurrent coverage through another
program.
     iii. Holmberg’s unvested stock options, as described in Paragraph 2(b) of
this Agreement, shall immediately become fully vested and exercisable. This
provision only applies to stock options Holmberg has been granted pursuant to
this Agreement, and does not apply to options provided from any other source or
Ashworth.
     c. Qualifying Termination. Holmberg’s termination shall be considered a
“Qualifying Termination” unless:
     i. Holmberg voluntarily terminates his employment with the Company and its
affiliated companies. Holmberg, however, shall not be considered to have
voluntarily terminated his employment with the Company and its affiliated
companies if he elects to terminate his employment because his overall
compensation plan is reduced or adversely modified in any material respect or
his authority or duties are materially changed. For such purposes, Holmberg’s
authority or duties shall be considered to have been “materially changed” if,
without Holmberg’s express and voluntary written consent, there is any
substantial diminution or adverse modification in his title, status, overall
position, or responsibilities.
     ii. The termination is on account of Holmberg’s death or Disability. For
such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which Holmberg becomes unable to continue the performance of his
responsibilities for the Company and its affiliated companies for a period of
three (3) months.
     iii. Holmberg is involuntarily terminated for “Cause.” For this purpose,
“Cause” shall mean:
     1. Holmberg’s willful and deliberate refusal to comply with a lawful,
instruction of the CEO or Board of Directors, which refusal is not remedied by
Holmberg within a reasonable period of time after his receipt of written notice
from the Company identifying the refusal, so long as the instruction is
consistent with the scope and responsibilities of Holmberg’s position;
     2. Holmberg’s act or acts of personal dishonesty;
     3. Holmberg’s conviction of a felony;
     4. Holmberg’s violation of the Company’s policies and/or code of conduct;
     5. Holmberg’s violation of any confidentiality or non-competition agreement
with the Company or any Affiliate of the Company; or
     6. The willful engaging by Holmberg in misconduct which is injurious to the
Company.
     d. Return of Materials. In the event of any termination of Holmberg’s
employment for any reason whatsoever, Holmberg shall promptly deliver to the
Company all Company property, including, but not limited to, documents, data,
and other information pertaining to Confidential Information, as defined below.
Holmberg shall not take with

3 of 7



--------------------------------------------------------------------------------



 



him any documents or other information, or any reproduction, summary or excerpt
thereof, electronic or otherwise, containing or pertaining to any Confidential
Information.
     5. Nondisclosure of Confidential Information. Holmberg acknowledges that
during the term of his employment with the Company, he will have access to and
become acquainted with information of a confidential, proprietary or secret
nature which is or may be either applicable to, or related in any way to, the
present or future business of the Company, the research and development or
investigation of the Company, or the business of any customer of the Company
(“Confidential Information”). For example, Confidential Information includes,
but is not limited to, devices, secret inventions, processes and compilations of
information, records, specifications, designs, plans, proposals, software,
codes, marketing and sales programs, financial projections, cost summaries,
pricing formula, and all concepts or ideas, materials or information related to
the business, products or sales of the Company and its customers and vendors.
Holmberg shall not disclose any of Confidential Information, directly or
indirectly, or use them in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of employment with the
Company. Holmberg also agrees to comply with the Company’s policies and
regulations, as established from time to time for the protection of its
Confidential Information, including, for example, executing the Company’s
standard confidentiality agreements. This section shall survive termination of
this Agreement.
     6. Non-Solicitation. Holmberg agrees that so long as he is employed by the
Company and for a period of two (2) years after termination of his employment
for any reason, he shall not (a) directly or indirectly solicit, induce or
attempt to solicit or induce any Company employee to discontinue his or her
employment with the Company; (b) usurp any opportunity of the Company of which
Holmberg became aware during his tenure at the Company or which is made
available to him on the basis of the belief that Holmberg is still employed by
the Company; or (c) directly or indirectly solicit or induce or attempt to
influence any person or business that is an account, customer or client of the
Company to restrict or cancel the business of any such account, customer or
client with the Company. This section shall survive termination of this
Agreement.
     7. Successors.
     a. This Agreement is personal to Holmberg, and without the prior written
consent of the Company shall not be assignable by Holmberg other than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Holmberg’s legal representatives.
     b. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company.
     8. Governing Law. This Agreement is made and entered into in the State of
California, and the internal laws of California shall govern its validity and
interpretation in the performance by the parties hereto of their respective
duties and obligations hereunder.
     9. Modifications. This Agreement may be amended or modified only by an
instrument in writing executed by all of the parties hereto.
     10. Entire Agreement. Except as otherwise set forth herein, this Agreement,
together with the exhibits attached hereto, supersedes any and all prior written
or oral agreements between Holmberg and the Company, and contains the entire
understanding of the parties hereto with respect to the terms and conditions of
Holmberg’s employment with the Company; provided, however, that this Agreement
is not intended to supercede the Agreement re: Change

4 of 7



--------------------------------------------------------------------------------



 



In Control between Holmberg and the Company, which they entered into as of
September 16, 2005, or any agreements which Holmberg may previously have entered
into regarding the protection of trade secrets and confidential information.
     11. Dispute Resolution. Holmberg and the Company will utilize a system of
binding arbitration to resolve all disputes that may arise out of the employment
context. Both the Company and Holmberg agree that any claim, dispute, and/or
controversy that either Holmberg may have against the Company (or its owners,
directors, officers, managers, employees, agents, and parties affiliated with
its employee benefit and health plans) or the Company may have against Holmberg,
arising from, related to, or having any relationship or connection whatsoever
with Holmberg’s seeking employment with, employment by, or other association
with the Company, shall be submitted to and determined exclusively by binding
arbitration under the Federal Arbitration Act, in conformity with the procedures
of the California Arbitration Act (Cal. Code Civ. Proc. sec 1280 et seq.,
including section 1283.05 and all of the Act’s other mandatory and permissive
rights to discovery). Included within the scope of this Agreement are all
disputes, whether based on tort, contract, statute (including, but not limited
to, any claims or discrimination and harassment, whether they be based on the
California Fair Employment and Housing Act, Title VII of the Civil Rights Act of
1964, as amended, or any other state or federal law or regulation), equitable
law, or otherwise. However, nothing herein shall prevent Executive from filing
and pursuing proceedings before the California Department of Fair Employment and
Housing, or the United States Equal Employment Opportunity Commission (although
if Holmberg chooses to pursue a claim following the exhaustion of such
administrative remedies, that claim would be subject to the provisions of this
Agreement). In addition to any other requirements imposed by law, the arbitrator
selected shall be a retired California Superior Court Judge and shall be subject
to disqualification on the same grounds as would apply to a judge of such court.
To the extent applicable in civil actions in California courts, the following
shall apply and be observed: all rules of pleading (including the right of
demurrer), all rules of evidence, and all rights to resolution of the dispute by
means of motions for summary judgment, judgment on the pleadings, and judgment
under Code of Civil Procedure Section 631.8. Resolution of the dispute shall be
based solely upon the law governing the claims and defenses pleaded, and the
arbitrator may not invoke any basis (including but not limited to, notions of
“just cause”) other than such controlling law. The arbitrator shall have the
immunity of a judicial officer from civil liability when acting in the capacity
of an arbitrator, which immunity supplements any other existing immunity.
Likewise, all communications during or in connection with the arbitration
proceedings are privileged in accordance with Cal. Civil Code Section 47(b). As
reasonably required to allow full use and benefit of this agreement’s
modification to the Act’s procedures, the arbitrator shall extend the times set
by the Act for the giving of notices and setting of hearings. Awards shall
include the arbitrator’s written reasoned opinion. Notwithstanding the
foregoing, the parties acknowledge and agree that this provision shall not
preclude either party from requesting temporary and/or preliminary injunctive
relief to enforce Paragraphs 3, 5 or 6 of this Agreement until such time as an
arbitrator can assume jurisdiction and render a decision over any such claims or
requests.
     12. Notices. Any notice or communications required or permitted to be given
to the parties hereto shall be delivered personally or be sent by United States
registered or certified mail, postage prepaid and return receipt requested, and
addressed or delivered as follows, or at such other addresses the party
addressed may have substituted by notice pursuant to this Section:

5 of 7



--------------------------------------------------------------------------------



 



         
 
  Ashworth, Inc.   Peter Holmberg
 
  2765 Loker Avenue West   2339 42nd Ave.
 
  Carlsbad, California 92010   Seattle, WA 98112
 
  Attn: President    

     13. Captions. The captions of this Agreement are inserted for convenience
and do not constitute a part hereof.
     14. Severability. In Holmberg any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In Holmberg this Agreement, or any one or more of the provisions hereof,
shall be held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.
     15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered effective as of the day and year first written above
in Carlsbad, California.

                  ASHWORTH, INC.    
 
           
 
  By:   /s/ Randall L. Herrel, Sr.   10/18/05              
 
      Randall L. Herrel, Sr.   Date     Title: CEO and President    
 
                PETER HOLMBERG    
 
           
 
  By:   /s/ Peter Holmberg   10/18/05              
 
      Peter Holmberg   Date

6 of 7



--------------------------------------------------------------------------------



 



EXHIBIT A — RELEASE AGREEMENT
     I, Peter Holmberg, hereby enter into this Release Agreement (this
“Agreement”), pursuant to Paragraph 4(b) of my Employment Agreement with
Ashworth, Inc., a Delaware corporation (the “Company”), in consideration for
which the Company shall make the Severance Payment as described in my Employment
Agreement entered into effective as of September 16, 2005.
     1. The date of my Qualifying Termination is                     , and I
have received a final paycheck for all wages due, including all accrued
vacation, through that date. Other than the Severance Payment as described in my
Employment Agreement and whatever additional severance pay benefits, if any, for
which I may qualify according to the terms of my Agreement re: Change in Control
with the Company, the foregoing payments are the only amounts which I am
entitled to receive from the Company, and I hereby waive all other payments or
claims for payments.
     2. As consideration for the Severance Payment as described in my Employment
Agreement, I hereby release the Company, its successors, affiliates, directors,
employees and agents from any and all claims or lawsuits (including but not
limited to any and all claims or demands relating to salary, wages, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits, expense
reimbursements, any and all tort claims, contract claims (express or implied),
wrongful termination claims, public policy claims, whistleblower claims, implied
covenant of good faith and fair dealing claims, retaliation claims, personal
injury claims, emotional distress claims, invasion of privacy claims, defamation
claims, fraud claims, attorneys’ fees claims, all claims arising under any
federal, state or other governmental statue, law, regulation or ordinance
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, the Family and Medical Leave Act,
the California Fair Employment & Housing Act, the California Labor Code, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers’ Benefit
Protection Act (“OWBPA”)) which I may have based either on my employment, my
termination, or any other event occurring prior to the date of this Agreement.
This Release is intended to settle any and all claims that I may have against
the Company. Accordingly, I waive any and all rights conferred under
Section 1542 of the California Civil Code, which provides: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release which if known by him must
have materially affected his settlement with the debtor.”
     3. I acknowledge and understand my continuing obligation (a) to maintain
the confidentiality of the Company’s trade secrets, confidential and proprietary
information and (b) not to solicit the Company’s customers or employees, as set
forth in Paragraphs 3, 5 and 6 of my Employment Agreement. I also warrant and
represent that I have returned all Company materials as required in Paragraph
4(d) of my Employment Agreement.
     4. I acknowledge that I fully understand my right to discuss this Agreement
with an attorney, and I have carefully read and fully understand this entire
Agreement, and I am entering into this Agreement voluntarily.
     5. I understand that I shall have twenty-one (21) days from the date of
receipt of this Agreement to consider this Agreement, I shall have seven
(7) days following the signing of this Agreement to revoke it in writing, and
this Agreement shall not be effective or enforceable until this revocation
period has expired.

              Dated:         PETER HOLMBERG            
 
           
 
      By:                  
 
            Dated:       ASHWORTH, INC.            
 
           
 
           
 
      By:                  
 
           
 
    Title:                  

8 of 7